


EXHIBIT 10.16

AMENDMENT NUMBER TEN TO REVOLVING CREDIT AGREEMENT

This AMENDMENT NUMBER TEN TO REVOLVING CREDIT AGREEMENT (this “Amendment”),
dated as of May __, 2008, is entered into among NATIONAL TECHNICAL SYSTEMS,
INC., a California corporation (“Parent”), NTS TECHNICAL SYSTEMS, a California
corporation, dba National Technical Systems (“NTS”), XXCAL, INC., a California
corporation (“XXCAL”), APPROVED ENGINEERING TEST LABORATORIES, INC., a
California corporation (“AETL”), ETCR, INC., a California corporation (“ETCR”),
ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation (“Acton”),
PHASE SEVEN LABORATORIES, INC., a California corporation (“Phase Seven”), UNITED
STATES TEST LABORATORY, L.L.C., a Kansas limited liability company (“USTL”),
ELLIOTT LABORATORIES, LLC, a California limited liability company (“ELA”) and
one or more Subsidiaries of Parent, whether now existing or hereafter acquired
or formed, which become party to the Agreement (as defined below) by executing
an Addendum in the form of Exhibit 1 of the Agreement (NTS, XXCAL, AETL, ETCR,
Acton, Phase Seven, USTL, ELA and such other Subsidiaries are sometimes
individually referred to herein as a “Subsidiary Borrower” and collectively
referred to herein as “Subsidiary Borrowers”, and Subsidiary Borrowers and
Parent are sometimes individually referred to herein as a “Borrower” and
collectively referred to herein as “Borrowers”), the financial institutions from
time to time parties hereto as Lenders, whether by execution hereof or an
Assignment and Acceptance in accordance with Section 11.5(c) of the Agreement,
and Comerica Bank, in its capacity as contractual representative for itself and
the other Lenders (“Agent”), with reference to the following facts:

A.     Borrowers (other than ELA), Agent and Lenders are parties to that certain
Revolving Credit Agreement, dated as of November 21, 2001, as amended by that
certain Amendment Number One to Revolving Credit Agreement, dated as of July 17,
2002, that certain Amendment Number Two to Revolving Credit Agreement, dated as
of November 25, 2002, that certain Amendment Number Three to Revolving Credit
Agreement, dated as of July 21, 2003, that certain Amendment Number Four to
Revolving Credit Agreement, dated as of July 30, 2004, that certain Amendment
Number Five to Revolving Credit Agreement, dated as of July 1, 2005, that
certain Amendment Number Six to Revolving Credit Agreement, dated as of March
29, 2006, that certain Amendment Number Seven to Revolving Credit Agreement,
dated as of September 21, 2006, that certain Amendment Number Eight to Revolving
Credit Agreement, dated as of September 26, 2007, and that certain Amendment
Number Nine to Revolving Credit Agreement, dated as of December 5, 2007 (as so
amended, the “Agreement”);

B.     Borrowers (other than ELA) and Agent, in its capacity as Agent for the
Lenders, entered into that certain Security Agreement, dated as of November 21,
2001 (the “Security Agreement”);

C.     Concurrent herewith, ELA is executing and delivering an Addendum to
Revolving Credit Agreement and an Addendum to Security Agreement in order to
become a Borrower under the Agreement and the Security Agreement; and

D.     Borrowers, Agent and Lenders desire to further amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

          1.      Defined Terms. All initially capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Agreement.

          2.     Consent. Borrowers have informed Agent and Lenders that Parent
intends to acquire by merger Elliott Laboratories, Inc., a California
corporation (the “Acquisition”). After the merger transactions are consummated,
Elliott Laboratories, Inc. will have been merged into ELA with ELA being the
surviving company. In connection with the Acquisition, Parent and, if
applicable, its designee will owe certain holdback and earnout obligations to
the former shareholders of Elliott Laboratories, Inc. (collectively, the
“Earnout”). Borrowers have therefore requested that the Lenders consent to the
Acquisition and the Earnout. Notwithstanding any term or provision of the
Agreement to the contrary, the Lenders hereby consent to the Acquisition and the
Earnout, and agree that the Acquisition and the Earnout shall not cause an Event
of Default. The consent set forth herein shall be limited precisely as written
and shall not be deemed to be (i) an amendment, waiver, consent, or modification
of any other term or condition of the Agreement, or (ii) prejudice any right or
remedy which the Lenders may now or in the future have under or in connection
with the Agreement.

--------------------------------------------------------------------------------




          3.     Amendments to the Agreement.

          3.1     Borrowers. All references to “Borrowers” in the Agreement
shall include ELA.

          3.2     Definitions.

                    (a)      The following definitions set forth in Section 1.1
of the Agreement are hereby amended in their entirety as follows:

          “Amendment Date” means the date when all of the conditions set forth
in Section 4 of Amendment No. 10 have been fulfilled to satisfaction of Agent
and counsel.

          “Commitment” means a Lender’s Revolving Credit Commitment, Term Loan A
Commitment, Term Loan B Commitment and/or Term Loan C Commitment, as the context
requires.

          “Excess Cash Flow” means, for the applicable fiscal year of Borrowers,
the result of (i) Consolidated Net Income, plus (ii) to the extent deducted from
Consolidated Net Income, each Borrower’s consolidated depreciation, amortization
and non-cash stock option expenses during such fiscal year, plus any decrease or
minus any increase, as applicable, in (iii) Adjusted Working Capital for such
fiscal year, minus (iv) the sum of (a) unfinanced Capital Expenditures made
during such fiscal year up to the applicable amount set forth in Section 7.12,
(b) all regularly scheduled payments of principal made on Funded Debt (excluding
the Revolving Loans and any other revolving Funded Debt) during such fiscal
year, and (c) the amount of any optional prepayments made on the Term Loans A,
the Term Loans B and the Term Loans C during such fiscal year (excluding the
proceeds of Permitted Real Estate Sales applied as permanent reductions to the
Term Loans A, the Term Loans B and the Term Loans C); in each case calculated in
accordance with GAAP.

          “Interest Payment Date” means:

          (i)     with respect to each Prime Lending Rate Portion, the last day
of each and every quarter commencing the last such day after the making of such
Loan, and the Revolving Loans Maturity Date (in the case of the Revolving
Loans), the Term Loans A Maturity Date (in the case of the Term Loans A), the
Term Loans B Maturity Date (in the case of the Term Loans B), and the Term Loans
C Maturity Date (in the case of the Term Loans C).

          (ii)     with respect to each LIBOR Lending Rate Portion, the earlier
of: (1) the last day of the Interest Period with respect thereto, or (2) if the
Interest Period has a duration of more than three months, every LIBOR Business
Day that occurs during such Interest Period every three months from the first
day of such Interest Period; and

          (iii)   with respect to the COF Lending Rate Loans, the last day of
each and every quarter, and the Term Loans A Maturity Date.

          “LIBOR Lending Rate Margin” means (a) with respect to all Revolving
Loans, two percentage points (200 basis points), (b) with respect to the Term
Loans A and the Term Loans B, two and one-quarter percentage points (225 basis
points), and (c) with respect to the Term Loans C, two and one-half percentage
points (250 basis points).

          “Loans” means the Revolving Loans, the Term Loans A, the Term Loans B,
and the Term Loans C (each, a “Loan”).

          “Notes” means, collectively, the Revolving Notes, the Term A Notes,
the Term B Notes, and the Term C Notes (each, a “Note”).

          “Permitted Real Estate Sales” means, collectively, the Boxborough Real
Estate Sale, the 118 Acre Parcel Sale, the Acton Real Estate Sale and the
Fullerton Real Estate Sale.

          “Prime Lending Rate” means the variable per annum rate equal to: (a)
with respect to Revolving Loans and Term Loans A and Term Loans B, the Prime
Rate minus one quarter of one percentage point (25 basis points); and (b) with
respect to Term Loans C, the Prime Rate.

--------------------------------------------------------------------------------




          “Total Commitment Percentage” means, with respect to any Lender, the
percentage equal to sum of such Lender’s Revolving Loan Commitment, Term Loan A
Commitment, Term Loan B Commitment and Term Loan C Commitment, divided by the
Total Credit.

          “Total Credit” means $43,829,000.

          “Interest Period” means, with respect to each LIBOR Lending Rate
Portion, the period commencing on the date of such LIBOR Lending Rate Portion
and ending on the numerically corresponding day one (1), two (2), three (3),
four (4), five (5), six (6) or twelve (12) months thereafter as Parent or any
Borrower may elect pursuant to the applicable Notice of Borrowing or Notice of
Conversion or Continuation; provided, however, that:

                    (i)     any Interest Period which would otherwise end on a
day which is not a LIBOR Business Day shall be extended to the next succeeding
LIBOR Business Day unless such LIBOR Business Day falls in another calendar
month in which case such Interest Period shall end on the immediately preceding
LIBOR Business Day;

                    (ii)     any Interest Period which begins on the last LIBOR
Business Day of the calendar month (or on a day for which there is no
numerically corres­ponding day in the calendar month at the end of such Interest
Period) shall end on the last LIBOR Business Day of the calendar month in which
it would have ended if there were a numerically corresponding day in such
calendar month; and

                    (iii)     no Interest Period respecting a Revolving Loan may
extend beyond the Revolving Loans Maturity Date, no Interest Period respecting
the Term Loans A may extend beyond the Term Loans A Maturity Date, no Interest
Period respecting the Term Loans B may extend beyond the Term Loans B Maturity
Date, and no Interest Period respecting the Term Loans C may extend beyond the
Term Loans C Maturity Date.

                    (b)     The following definitions are hereby added to
Section 1.1 of the Agreement in alphabetical order:

          “Acton Real Estate” means the commercial real estate owned by ETCR
-and located at 533 Main Street, Acton, MA.

          “Acton Real Estate Sale” means the sale of the Acton Real Estate.

          “Acton Real Estate Sale Proceeds” means the proceeds received from the
Acton Real Estate Sale in an amount equal to the greater of (i) $1,807,500, or
(ii) the sale price of the Acton Real Estate, net of taxes and documented
out-of-pocket costs and expenses incurred in connection with such sale.

          “Amendment No. 10” means that certain Amendment Number Ten to
Revolving Credit Agreement, dated as of May __, 2008, among Borrowers, Agent and
Lenders.

          “ELA” means Elliot Laboratories, LLC, a California limited liability
company.

          “ELA Acquisition” means the acquisition by Parent (or its designee),
through two successive merger transactions, of Elliott Laboratories, Inc., a
California corporation.

          “Fullerton Real Estate” means the commercial real estate owned by ETCR
and located at 1536 E. Valencia Drive, Fullerton, CA.

          “Fullerton Real Estate Sale” means the sale of the Fullerton Real
Estate.

          “Fullerton Real Estate Sale Proceeds” means the proceeds received from
the Fullerton Real Estate Sale in an amount equal to the greater of (i)
$3,825,000, or (ii) the sale price of the Fullerton Real Estate, net of taxes
and documented out-of-pocket costs and expenses incurred in connection with such
sale.

          “Term Loan C Commitment” means, with respect to any Term Loan C
Lender, the amount indicated opposite such Lender’s name on Schedule 1.1C under
the heading Term Loan C Commitment or, in the case of any Lender that is an
assignee Lender pursuant to Section 11.5(c), the amount of the assigning
Lender’s Term Loan C Commitment assigned to such assignee Lender (collectively,
the “Term Loan C Commitments”).

--------------------------------------------------------------------------------




          “Term Loan C Commitment Percentage” means, with respect to any Term
Loan C Lender, the percentage indicated on Schedule 1.1C under the heading Term
Loan C Commitment Percentage or, in the case of any Lender that is an assignee
Lender pursuant to Section 11.5(c), the percentage the assigning Lender’s Term
Loan C Commitment assigned to such assignee Lender.

          “Term Loan C Lender” means each of the Lenders indicated on Schedule
1.1C under the heading Term Loan C Lenders, and also means any assignee of such
Lender pursuant to Section 11.5(c).

          “Term Loans C Maturity Date” means May 30, 2013.

          “Term C Notes” means, collectively, the promissory notes executed by
each Borrower to the order of each Lender pursuant to Section 2.11(a) to
evidence such Lender’s Term Loan C.

          3.3     Term Loans C. The Agreement is hereby amended to add a new
Section 2.3A as follows:

          2.3A     Term Loans C.

                    (a)     Several Term Loans C. Subject to the terms and
conditions hereof, each Term Loan C Lender severally agrees to make a term loan
(each a “Term Loan C” and collectively the “Term Loans C”) to Borrowers on the
Amendment Date in an amount equal to each such Term Loan C Lender’s Term Loan C
Commitment, the proceeds of which shall be used for the purposes allowed in
Section 7.1(d). Each Term Loan C Lender shall make the amount of such Lender’s
Term Loan C available to Agent in same day funds, not later than 9:00 a.m.
(Pacific time), on the Amendment Date, or as soon as practicable thereafter.
After Agent’s receipt of the proceeds of the Term Loans C, Agent shall disburse
the Term Loans C as directed pursuant to written disbursement instructions
provided by Borrowers.

                    (b)     Amortization. Borrowers shall pay quarterly
principal reduction payments on the Term Loans C each in the amount of $214,285.
Each such payment shall be due and payable on the last day of each quarter
commencing July 31, 2008 and continuing on the last day of each succeeding
quarter. On the Term Loans C Maturity Date, the outstanding principal balance,
and all accrued and unpaid interest under the Term Loans C shall be due and
payable in full.

                    (c)     Prepayments. Borrowers may prepay the Term Loans C
at any time, in whole or in part, without penalty or premium except as otherwise
required by Section 2.7(a) with respect to repayments of LIBOR Lending Rate
Portions. All principal amounts so repaid or prepaid may not be reborrowed.
Borrowers shall give Agent at least two (2) LIBOR Business Days’ prior written
notice of any prepayment of a LIBOR Lending Rate Portion, upon receipt of which,
Agent shall promptly give notice to each Term Loan C Lender. Upon receipt of any
such notice of a prepayment, Agent shall promptly notify each Term Loan C Lender
thereof. Agent shall, promptly following its receipt of any payment or
prepayment of the Term Loans C, distribute to each Term Loan C Lender its pro
rata share (based upon the principal amounts outstanding) of all amounts
received by Agent pursuant to this Section 2.3A for each such Term Loan C
Lender’s respective account. All prepayments shall be applied toward scheduled
principal reductions payments owing under this Section 2.3A in inverse order of
maturity.

          3.4     Interest Rates. Section 2.4(a) of the Agreement is hereby
amended to add a new subsection (iv) as follows:

                    (iv)     Term Loans C. Subject to the terms and conditions
hereof, the Term Loans C, or portions thereof, may be outstanding as either
Prime Lending Rate Portions or LIBOR Lending Rate Portions, by designating, in
accordance with Sections 2.5(b) and 2.6(b), either the Prime Lending Rate, or
the LIBOR Lending Rate to apply to all or any portion of the unpaid principal
balance of the Term Loans C; provided, however, there shall be no more than
three (3) LIBOR Lending Rate Portions of Term Loans C outstanding at any time.
LIBOR Lending Rate Portions of Term Loans C shall be in minimum amounts each of
$1,000,000.

          3.5     Notes. Sections 2.11(a) and (b) of the Agreement are hereby
amended in their entirety as follows:

                    (a)     Borrowers agree that, upon the request to Agent by
any Lender if and to the extent that such Lender has a Commitment as of the date
of such request, or in connection with any assignment pursuant to Section
11.5(c), to evidence such Lender’s Loans, Borrowers will execute and deliver to
such Lender a Revolving Note, Term A Note, Term B Note and/or Term C Note, as
applicable, substantially in the forms of Exhibit 2.11(a), with appropriate
insertions as to payee, date and principal amount (each, as amended,
supplemented, replaced or otherwise modified from time to time, a “Note” and,
collectively, the “Notes”), payable to the order of such Lender and in a
principal amount equal to

--------------------------------------------------------------------------------




such Lender’s Revolving Credit Commitment, Term Loan A Commitment, Term Loan B
Commitment and/or Term Loan C Commitment, as applicable. Each Note shall (x) be
dated the date the applicable Commitment became effective, (y) be payable as
provided herein and (z) provide for the payment of interest in accordance with
Section 2.4.

                    (b)     The Revolving Loans and Borrowers’ obligation to
repay the same shall be evidenced by the Revolving Notes, this Agreement and the
books and records of Agent and the Revolving Loan Lenders. The Term Loans A and
Borrowers’ obligation to repay the same shall be evidenced by the Term A Notes,
this Agreement and the books and records of Agent and the Term Loan A Lenders.
The Term Loans B and Borrowers’ obligation to repay the same shall be evidenced
by the Term B Notes, this Agreement and the books and records of Agent and the
Term Loan B Lenders. The Term Loans C and Borrowers’ obligation to repay the
same shall be evidenced by the Term C Notes, this Agreement and the books and
records of Agent and the Term Loan C Lenders. Agent shall maintain the Register
pursuant to Section 10.13, and a sub-account therein for each Lender, in which
shall be recorded (i) the amount of each Loan made hereunder, whether each such
Loan is a LIBOR Lending Rate Portion, a Prime Lending Rate Portion or the COF
Lending Rate Loans, and each Interest Period, if any, applicable thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from Borrowers to each Lender hereunder and (iii) both the amount of any
sum received by Agent hereunder from Borrowers and each Lender’s share thereof;
provided, however, any failure by Agent to maintain the Register or any such
sub-account with respect to any Loan or continuation, conversion or payment
thereof shall not limit or otherwise affect Borrowers’ obligations hereunder or
under the Notes.

          3.6          Mandatory Principal Reductions. Section 2.14 of the
Agreement is hereby amended in its entirety as follows:

               2.14     Mandatory Principal Reductions.

                         (a)     Asset Sales. Each Borrower shall pay to Agent
for the account of the Lenders, on the first Business Day following such
Borrower’s receipt thereof, one hundred percent (100%) of the Net Cash Proceeds
derived from each and all of its Asset Sales other than Permitted Real Estate
Sales; provided that so long as no Event of Default has occurred and is
continuing, Borrowers shall be permitted to retain the Net Cash Proceeds derived
from (i) the Permitted Asset Sales, and (ii) any other Asset Sales, other than
the Permitted Real Estate Sales, not to exceed $300,000 in any transaction or
series of transactions or $500,000 in the aggregate in any fiscal year of
Parent; provided, however, in accordance with Section 7.7, Borrowers shall not
conduct or consummate any Asset Sales unless and until the prior written consent
of Agent and the Majority Lenders has been obtained, or unless such Asset Sale
is otherwise permitted by Section 7.7. Agent shall apply such Net Cash Proceeds
FIRST toward accrued and unpaid Expenses, SECOND toward accrued and unpaid
interest on the Loans, THIRD toward the remaining scheduled principal reduction
payments on the Term Loans A required by Section 2.2, the Term Loans B required
by Section 2.3, and the Term Loans C required by Section 2.3A, on a pro rata
basis, in inverse order of their maturity, and FOURTH, toward outstanding
Revolving Loans. In the event that any payments are applied toward outstanding
Revolving Loans pursuant to this Section, the Revolving Credit Commitments shall
be permanently reduced by the amount of such payments.

                         (b)     Issuance of Subordinate Debt and/or Capital
Stock. Borrowers shall also pay to Agent for the account of the Lenders one
hundred percent (100%) of the net proceeds from the issuance of any subordinate
Debt or fifty percent (50%) of the net proceeds from the issuance of Capital
Stock of Parent (other than Capital Stock issued in connection a Permitted
Acquisition) concurrent with any such issuance; provided that so long as no
Event of Default has occurred and is continuing, Parent shall be entitled to
retain the proceeds from the exercise of employee stock options not to exceed
$1,000,000 in the aggregate in any fiscal year; provided further that Parent
shall not issue any subordinate Debt without the prior written consent of Agent
and the Majority Lenders and execution and delivery of a subordination agreement
with respect thereto, in form and substance satisfactory to Agent and the
Majority Lenders in their

--------------------------------------------------------------------------------




sole and absolute discretion. Agent shall apply such payment of proceeds FIRST
toward accrued and unpaid Expenses, SECOND toward accrued and unpaid interest on
the Loans, THIRD toward the remaining scheduled principal reduction payments on
the Term Loans A required by Section 2.2 and the Term Loans B required by
Section 2.3, and the Term Loans C required by Section 2.3A, on a pro rata basis,
in inverse order of their maturity, and FOURTH, toward outstanding Revolving
Loans. In the event that any payments are applied toward outstanding Revolving
Loans pursuant to this Section, the Revolving Credit Commitments shall be
permanently reduced by the amount of such payments.

                         (c)     Excess Cash Flow. Borrowers shall also pay to
Agent for the account of the Lenders fifty percent (50%) of the Excess Cash Flow
earned during each and every fiscal year of Parent. Such payment of Excess Cash
Flow shall (i) be in addition to any scheduled principal payments, or optional
prepayments, and (ii) be paid within ten (10) Business Days after Parent’s
delivery of its annual Financial Statements pursuant to Section 6.3(e)
(commencing with the financial statements for the year ending January 31, 2009),
and shall be based upon the Excess Cash Flow disclosed in such Financial
Statements. Agent shall apply such payment of Excess Cash Flow toward the
remaining scheduled principal reduction payments on the Term Loans B required by
Section 2.3, in inverse order of their maturity.

                         (d)          Boxborough Real Estate Sale. Borrowers
shall pay to Agent for the account of the Lenders, on the first Business Day
following Borrowers’ receipt thereof, one hundred percent (100%) of the
Boxborough Real Estate Sale Proceeds. Agent shall apply such proceeds FIRST
toward accrued and unpaid Expenses, SECOND toward accrued and unpaid interest on
the Loans, and THIRD, toward the remaining scheduled principal reduction
payments on the Term Loans A required by Section 2.2 in inverse order of their
maturity.

                         (e)     118 Acre Parcel Sale. Borrowers shall pay to
Agent for the account of the Lenders, on the first Business Day following
Borrowers’ receipt thereof, one hundred percent (100%) of the 118 Acre Parcel
Sale Proceeds. Agent shall apply such proceeds FIRST toward accrued and unpaid
Expenses, SECOND toward accrued and unpaid interest on the Loans, and THIRD,
toward the remaining scheduled principal reduction payments on the Term Loans B
required by Section 2.3 in inverse order of their maturity.

                         (f)     Acton Real Estate Sale. Borrowers shall pay to
Agent for the account of the Lenders, on the first Business Day following
Borrowers’ receipt thereof, one hundred percent (100%) of the Acton Real Estate
Sale Proceeds. Agent shall apply such proceeds FIRST toward accrued and unpaid
Expenses, SECOND toward accrued and unpaid interest on the Loans, and THIRD,
toward the remaining scheduled principal reduction payments on the Term Loans C
required by Section 2.3A in inverse order of their maturity.

                         (g)     Fullerton Real Estate Sale. Borrowers shall pay
to Agent for the account of the Lenders, on the first Business Day following
Borrowers’ receipt thereof, one hundred percent (100%) of the Fullerton Real
Estate Sale Proceeds. Agent shall apply such proceeds FIRST toward accrued and
unpaid Expenses, SECOND toward accrued and unpaid interest on the Loans, and
THIRD, toward the remaining scheduled principal reduction payments on the Term
Loans C required by Section 2.3A in inverse order of their maturity.

          3.7          Section 6.16 of the Agreement is hereby amended in its
entirety to read as follows:

6.16     Saugus Real Estate. As soon as possible, but in no event more than two
hundred forty (240) days following December 5, 2007, Borrowers shall either (a)
cause the Saugus Real Estate to be subdivided such that the 118 acres as more
particularly described on Exhibit 6.16 attached hereto (the “118 Acre Parcel”)
is separate and can be insured by a separate policy of title insurance from the
25 acres contiguous

--------------------------------------------------------------------------------




to the 118 Acre Parcel and located at 20970 Center Pointe Parkway, Saugus,
California 91350 (the “25 Acre Parcel”); or (b) deliver to Agent a Phase II
Environmental Site Assessment report with respect to the 25 Acre Parcel in form
and substance (including conclusions as to the lack of hazardous waste and other
environmental problems) satisfactory to Agent, in its sole and unrestricted
discretion. If and when the Saugus Real Estate is subdivided into the 118 Acre
Parcel and the 25 Acre Parcel, Agent may, in its sole and unrestricted
discretion, require that (i) the Deed of Trust (as defined below), as modified
by the First Amendment (as defined below), be further modified such that the
Deed of Trust shall be recorded against each of the 118 Acre Parcel and the 25
Acre Parcel, with the correct applicable legal description attached to each
modification of the Deed of Trust, and (ii) the title policy for the Saugus Real
Estate, issued pursuant to Section 4(p)(iv) of Amendment No. 9, be split into
two (2) ALTA Extended Coverage Loan title policies (Form 2006), one of which
covers the 118 Acre Parcel, and the other of which covers the 25 Acre Parcel,
each in an amount and containing such endorsements as Agent may request, in its
sole and unrestricted discretion.

          3.8     Use of Funds. Section 7.1 of the Agreement is hereby amended
in its entirety as follows:

                         (a)     Use any proceeds of the Revolving Loans for any
purpose other than for working capital;

                         (b)     Use any proceeds of the Term Loans A for any
purpose other than to refinance the Pre-Existing Term Debt, payment of closing
costs in connection with the USTL Acquisition, or for working capital purposes;

                         (c)     Use any proceeds of the Term Loans B for any
purpose other than to fund the purchase price paid by Parent in connection with
the USTL Acquisition;

                         (d)     Use any proceeds of the Term Loans C for any
purpose other than to fund the purchase price, transaction costs and repayment
of debt in connection with the ELA Acquisition; or

                         (e)     Use any portion of the proceeds of the Loans in
any manner which might cause the Loans, the applica­tion of the proceeds
thereof, or the transactions contemplated by this Agreement to violate
Regulation T, U, or X of the Board of Governors of the Federal Reserve System,
or any other regulation of such board, or to violate the Securities and Exchange
Act of 1934, as amended or supplemented.

          3.9     Replacement of Affected Lenders. The first paragraph of
Section 10.16 of the Agreement is amended as follows:

10.16 Replacement of Affected Lenders. If any Lender (other than Agent) (x) is
owed a material amount of increased costs under Section 2.7 or ceases to be
obligated to make LIBOR Lending Rate Loans as a result of the operation of
Sections 2.8 or 2.9, (y) refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved pursuant to Section 11.4 by the Majority Lenders, the Revolving
Loan Lenders the Revolving Credit Commitment Percentage of which aggregate more
than 66.67%, the Term Loan A Lenders the Term Loan A Commitment Percentage of
which aggregate more than 66.67%, or the Term Loan B Lenders the Term Loan B
Commitment Percentage of which aggregate more than 66.67%, or the Term Loan C
Lenders the Term Loan C Commitment Percentage of which aggregate more than
66.67%, as applicable; or (z) is in default of its obligations hereunder, then
Agent shall have the right, but not the obligation, to replace such Lender (the
“Replaced Lender”) with one or more Eligible Assignees (collectively, the
“Replacement Lender”) provided, that:

          3.10     Amendments and Waivers. Sections 11.4 (iv) and (v) of the
Agreement are hereby amended in their entirety as follows:

                         (iv)     amend, modify or waive any provision of this
Agreement regarding the allocation of prepayment amounts to the Term Loans A or
the application of such prepayment amounts to the

--------------------------------------------------------------------------------




respective installments of principal under the respective Term Loans A without
the written consent of the Term Loan A Lenders the Term Loan A Commitment
Percentages of which aggregate more than 66.67%; or amend, modify or waive any
provision of this Agreement regarding the allocation of prepayment amounts to
the Revolving Loans or the application of such prepayment amounts to the
respective installments of principal under the respective Revolving Loans
without the written consent of the Revolving Loan Lenders the Revolving Loan
Commitment Percentages of which aggregate more than 66.67%; or amend, modify or
waive any provision of this Agreement regarding the allocation of prepayment
amounts to the Term Loans B or the application of such prepayment amounts to the
respective installments of principal under the respective Term Loans B without
the written consent of the Term Loan B Lenders the Term Loan B Commitment
Percentages of which aggregate more than 66.67%, or amend, modify or waive any
provision of this Agreement regarding the allocation of prepayment amounts to
the Term Loans C or the application of such prepayment amounts to the respective
installments of principal under the respective Term Loans C without the written
consent of the Term Loan C Lenders the Term Loan C Commitment Percentages of
which aggregate more than 66.67%; or

                         (v)     subject to clause (i) of this Section 11.4 as
it relates to reducing the amount or extending the scheduled date of maturity of
any Loan or any installment thereof, amend, modify or waive any provision of (w)
Section 2.1 or Section 2.11 (to the extent it relates to Revolving Loans)
without the written consent of Revolving Loan Lenders the Revolving Loan
Commitment Percentages of which aggregate more than 66.67%; or (x) Section 2.2
or Section 2.11 (to the extent it relates to the Term Loans A) without the
written consent of Term Loan A Lenders the Term Loan A Commitment Percentages of
which aggregate more than 66.67%; or (y) Section 2.3 or Section 2.11 (to the
extent it relates to the Term Loans B) without the written consent of Term Loan
B Lenders the Term Loan B Commitment Percentages of which aggregate more than
66.67%, or (z) Section 2.3A or Section 2.11 (to the extent it relates to the
Term Loans C) without the written consent of Term Loan C Lenders the Term Loan C
Commitment Percentages of which aggregate more than 66.67%; or

          3.11     Amendment to Schedule 1.1C. Schedule 1.1C of the Agreement is
hereby replaced with the Schedule 1.1C attached hereto.

          3.12     Amendment to Exhibit 2.11(a). Exhibit 2.11(a) to the
Agreement is hereby appended with the form of Term C Note set forth on the
Exhibit 2.11(a) attached hereto.

          3.13     Amendment to Schedule 5.9. Schedule 5.9 (Subsidiaries) of the
Agreement is hereby replaced with the Schedule 5.9 attached hereto.

          4.     Conditions Precedent to Effectiveness of Amendment. The
effectiveness of this Amendment is subject to and contingent upon the
fulfillment of each and every one of the following conditions:

                         (a)     Agent shall have received this Amendment, duly
executed by Borrowers and all Lenders;

                         (b)     Agent shall have received payment of a fee, for
the ratable benefit of the Lenders, equal to $30,000;

                         (c)     Agent shall have received the Term C Notes
payable to each Lender in the amount of such Lender’s respective Term Loan C
Commitment, duly executed by Borrowers;

                         (d)     Lenders shall have reviewed to their
satisfaction the Agreement and Plan of Merger and related documents and
agreements in connection with the ELA Acquisition, and shall have received an
executed collateral assignment of Parent’s rights arising under such Agreement
and Plan of Merger, in form and substance satisfactory to Agent;

                         (e)     [will this be true as for closing and funding
of Term Loan C?] Agent shall have received evidence that the closing,
consummation and satisfaction of all conditions precedent in connection with the
ELA Acquisition have been made in accordance with the terms of the Agreement and
Plan of Merger and all applicable laws, rules and regulations, and confirmation
that the assets of ELA are free and clear of all claims and rights of third
Persons, other than Permitted Liens;

--------------------------------------------------------------------------------




                         (f)     Agent shall have received executed settlement
and release agreements, with disbursement instructions, relating to the payoff
of (i) GE Capital with respect to its loan secured by the Fullerton Real Estate,
(ii) Commerce Bank with respect to its loan secured by the Acton Real Estate,
and (iii) the sellers (and any debt of ELA that is to be paid at closing in
accordance with the Stock Purchase Agreement) in connection with the ELA
Acquisition, together with such releases and UCC-3 termination statements with
respect to such payoff, in form and substance satisfactory to Agent;

                         (g)     Agent shall have received an Addendum to
Revolving Credit Agreement and an Addendum to Security Agreement, duly executed
by ELA, together with all Schedules thereto, in form and substance satisfactory
to Agent and Lenders;

                         (h)     Agent shall have received an updated draft of
Schedule 1 to the Parent’s Stock Pledge Agreement listing 100% of the membership
interest of ELA;

                         (i)     Agent shall have received, for the pro rata
account of Lenders, all Expenses owing on the Amendment Date;

                         (j)     No Material Adverse Effect shall have occurred
and be continuing, as determined by Lenders in their reasonable discretion;

                         (k)     No Event of Default or Unmatured Event of
Default shall have occurred and be continuing; and

                         (l)     All of the representations and warranties set
forth herein, in the Loan Documents and in the Agreement shall be true, complete
and accurate in all respects as of the date hereof (except for representations
and warranties which are expressly stated to be true and correct as of an
earlier date).

                         (m)     With respect to ELA:

                                   (i)     receipt by Agent of a Certificate of
the Corporate Secretary of ELA, dated as of the Amendment Date, certifying (1)
the incumbency and signatures of the Responsible Officers of ELA who are
executing this Agreement and the Loan Documents on behalf of ELA; (2) the
Articles of Organization and Operating Agreement of ELA, and all amendments
thereto, as being true and correct and in full force and effect; and (3) the
resolutions of the Board of Directors of ELA as being true and correct and in
full force and effect, authorizing the execution and delivery of this Agreement
and the Loan Documents, and authorizing the transactions contemplated hereunder
and thereunder, and authorizing the Responsible Officers of ELA to execute the
same on behalf of ELA;

                                   (ii)     receipt by Agent of ELA’s Articles
of Organization and all amendments thereto, certified by the Secretary of State
of its state of organization and dated a recent date prior to the Amendment
Date;

                                   (iii)     receipt by Agent of a certificate
of status and good standing for ELA, dated a recent date prior to the Amendment
Date, showing that ELA is in good standing under the laws of the state of its
organization;

                                   (iv)     receipt by Agent of Uniform
Commercial Code and other public record searches with respect to ELA, in each
case reasonably satisfactory to Agent; and

                                   (v)     receipt by Agent of copies of
insurance binders or insurance certificates for ELA;

                    (p)     With respect to the Saugus Real Estate and
Boxborough Real Estate, Agent shall have received duly executed and issued
amendments and endorsements, in form and substance satisfactory to Agent, of the
existing deed of trust and mortgage and policies of title insurance as may be
required by Agent to reflect the Term Loans C.

--------------------------------------------------------------------------------




                    (q)     With respect to the Fullerton Real Estate, Agent
shall have received duly executed and issued deed of trust, assignment of rents
and fixture filing, and a policy of title insurance, together with a Phase II
Environmental Site Assessment report respecting such property (including
conceptual cost estimates), all in form and substance satisfactory to Agent and
as may otherwise be required by Agent.

                    (r)     With respect to the Acton Real Estate, Agent shall
have received duly executed and issued mortgage, assignment of rents and fixture
filing, and a policy of title insurance, together with a Phase II Environmental
Site Assessment report respecting such property (including conceptual cost
estimates), all in form and substance satisfactory to Agent and as may otherwise
be required by Agent.

                    (s)     receipt by Agent of such other documents,
instruments and agreements as Agent may reasonably request in connection with
the transactions contemplated hereunder or to perfect or protect the liens and
security interests granted to Agent for the ratable benefit of Lenders in
connection herewith;

          5.     Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to Agent and Lenders that:

                    (a)     No Event of Default or Unmatured Event of Default is
continuing;

                    (b)     All of the representations and warranties set forth
in the Agreement and the Loan Documents are true, complete and accurate in all
material respects (except for representations and warranties which are expressly
stated to be true and correct as of an earlier date); and

                    (c)     This Amendment has been duly executed and delivered
by Borrowers, and after giving effect to this Amendment, the Agreement and the
Loan Documents continue to constitute the legal, valid and binding agreements
and obligations of Borrowers, enforceable in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

          6.     Counterparts; Telefacsimile Execution. This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

          7.     Integration. The Agreement as amended by this Amendment
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and thereof, and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.

          8.     Reaffirmation of the Agreement. The Agreement as amended hereby
and the other Loan Documents remain in full force and effect.

[remainder of page intentionally left blank]

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Amendment as of the date first hereinabove written.

 

 

 

 

NATIONAL TECHNICAL SYSTEMS, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL SYSTEMS

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

XXCAL, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

APPROVED ENGINEERING TEST LABORATORIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

ETCR, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

ACTON ENVIRONMENTAL TESTING CORPORATION

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

PHASE SEVEN LABORATORIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer


--------------------------------------------------------------------------------




 

 

 

 

UNITED STATES TEST LABORATORY, L.L.C., a Kansas limited liability company

 

 

 

By:     NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL SYSTEMS, a California
corporation

 

 

 

Its:     Class A Member

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

ELLIOTT LABORATORIES, LLC, a California limited liability company

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer


--------------------------------------------------------------------------------




 

 

 

 

COMERICA BANK, in its capacities as Agent, Issuing Lender and a Lender

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Vahe S. Medzoyan, Vice President

 

 

 

 

FIRST BANK, in its capacity as a Lender

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name: Blake Seaton

 

Title: Vice President


--------------------------------------------------------------------------------




Schedule 1.1C
Schedule of Commitments

 

 

 

 

 

Revolving Loan Lender

 

Revolving Credit Commitment

 

Revolving Credit Commitment Percentage

Comerica

 

$9,900,000

 

60%

First Bank

 

$6,600,000

 

40%

 

 

 

 

 

Term Loan A Lender

 

Term Loan A Commitment

 

Term Loan Commitment Percentage

Comerica

 

$5,400,000

 

60%

First Bank

 

$3,600,000

 

40%

 

 

 

 

 

Term Loan B Lender

 

Term Loan B Commitment

 

Term Loan B Commitment Percentage

Comerica

 

$7,590,000

 

60%

First Bank

 

$5,060,000

 

40%

 

 

 

 

 

Term Loan C Lender

 

Term Loan C Commitment

 

Term Loan C Commitment Percentage

Comerica

 

$3,600,000

 

60%

First Bank

 

$2,400,000

 

40%


--------------------------------------------------------------------------------




Exhibit 2.11(a)
Form of Term C Note

--------------------------------------------------------------------------------




SECURED TERM LOAN C PROMISSORY NOTE

 

 

$___________

Los Angeles, California

 

_______________, 20__

          This Secured Term Loan C Promissory Note (this “Note”) is being
delivered pursuant to that certain Revolving Credit Agreement, dated as of
November 21, 2001, as amended, by and among Makers (as defined below), the
financial institutions from time to time parties thereto as the Lenders, and
Comerica Bank, as contractual representative for itself and the Lenders (as the
same may be at any time heretofore or hereafter amended, supplemented, or
otherwise modified or restated, the “Agreement”). Initially capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Agreement.

          FOR VALUE RECEIVED, NATIONAL TECHNICAL SYSTEMS, INC., a California
corporation, NTS TECHNICAL SYSTEMS, a California corporation, dba National
Technical Systems, XXCAL, INC., a California corporation, APPROVED ENGINEERING
TEST LABORATORIES, INC., a California corporation, ETCR, INC., a California
corporation, PHASE SEVEN LABORATORIES, INC., a California corporation, UNITED
STATES TEST LABORATORY, L.L.C., a Kansas limited liability company, ACTON
ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation, and ELLIOTT
LABORATORIES, LLC, a California limited liability company (collectively,
“Makers”), jointly and severally promise to pay to the order of _______________
(“Payee”), on or before the Term Loans C Maturity Date, the principal sum of
________________ Dollars ($___________), or such lesser sum as shall equal the
aggregate outstanding principal amount of the Term Loan C made by Payee to
Makers jointly and severally pursuant to the Agreement (as defined below).

          Makers promise to make principal reduction payments on the outstanding
principal balance hereof in the amounts and on the dates specified in the
Agreement. Makers further promise to pay interest from the date of this Note in
like money on the aggregate outstanding principal amount hereof at the rates and
on the dates provided in the Agreement. All computations of interest shall be in
accordance with the provisions of the Agreement.

          Makers hereby authorize Payee to record in its books and records the
date, type and amount of the Term Loan C, and of each continuation, conversion
and payment of principal made by Makers, and Makers agree that all such
notations shall, in the absence of manifest error, be conclusive as to the
matters so noted; provided, however, any failure by Payee to make such notation
with respect to the Term Loan C or continuation, conversion, or payment thereof
shall not limit or otherwise affect Makers’ obligations under the Agreement or
this Note.

          Upon the occurrence and during the continuance of an Event of Default,
in addition to and not in substitution of any of Agent or Lenders’ other rights
and remedies with respect to such Event of Default, the entire unpaid principal
balance owing hereunder shall bear interest at the applicable Lending Rate plus
three hundred (300) basis points. In addition, interest, Expenses and Fees, and
other amounts due hereunder or under the Agreement not paid when due shall bear
interest at the Prime Lending Rate plus three hundred (300) basis points until
such overdue payment is paid in full.

          If any payment due hereunder, whether for principal, interest, or
otherwise, is not paid on or before the tenth day after the date such payment is
due, in addition to and not in substitution of any of Payee’s other rights and
remedies with respect to such nonpayment, Makers shall pay to Payee, a late
payment fee (“Late Payment Fee”) equal to five percent (5%) of the amount of
such overdue payment. The Late Payment Fee shall be due and payable on the
eleventh day after the due date of the overdue payment with respect thereto.

          Makers shall make all payments hereunder in lawful money of the United
States of America and in immediately available funds to Comerica Bank (“Agent”),
for the account of Payee, at Agent’s office located at 15303 Ventura Boulevard,
Suite 100, Sherman Oaks, CA 91403, Attention: Vahe S. Medzoyan; or to such other
address as Agent may from time to time specify by notice to Makers in accordance
with the terms of the Agreement.

          In no event shall the interest rate and other charges hereunder exceed
the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that Payee has received interest and other
charges hereunder in excess of the highest rate applicable hereto, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the principal balance hereof, and the provisions hereof shall be deemed
amended to provide for the highest permissible rate. If there is no principal
balance outstanding, Payee shall refund to Makers such excess.

          This Note is one of the “Term C Notes” issued pursuant to the
Agreement and is governed by the terms thereof. The Agreement, among other
things, contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated

--------------------------------------------------------------------------------




events and also for prepayments on account of principal of this Note prior to
the maturity hereof upon the terms and conditions specified in the Agreement.
This Note and the Term Loan C evidenced hereby may be assigned or otherwise
transferred in whole or in part only by registration of such assignment or
transfer on the Register maintained by Agent pursuant to the terms of the
Agreement.

          This Note is secured by the Liens granted to Agent, for the ratable
benefit of Lenders, under the Loan Documents.

          Makers hereby waive presentment for payment, notice of dishonor,
protest and notice of protest.

          THE VALIDITY OF THIS NOTE AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF
LAWS.

          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT PAYEE’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE PAYEE ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. MAKERS AND PAYEE
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.

          MAKERS AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. MAKERS AND PAYEE REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

          This Note hereby incorporates the Reference Provision set forth in
Section 11.10 of the Loan Agreement.

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Makers have duly executed this Note as of the date
first above written.

 

 

 

 

NATIONAL TECHNICAL SYSTEMS, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL SYSTEMS

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

XXCAL, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

APPROVED ENGINEERING TEST LABORATORIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

ETCR, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

ACTON ENVIRONMENTAL TESTING CORPORATION

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

PHASE SEVEN LABORATORIES, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer


--------------------------------------------------------------------------------




 

 

 

 

UNITED STATES TEST LABORATORY, L.L.C., a Kansas limited liability company

 

 

 

By:     NATIONAL TECHNICAL SYSTEMS, INC., a California corporation

 

 

 

Its:     Class A Member

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer

 

 

 

 

ELLIOTT LABORATORIES, LLC, a California limited liability company

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Raffy Lorentzian, Chief Financial Officer


--------------------------------------------------------------------------------




Schedule 5.9

Subsidiaries

Direct Subsidiaries of Parent (100% Owned unless otherwise noted below):

1.     NTS, Technical Systems, a California Corp. (dba National Technical
Systems)

2.     XXCAL, Inc., a California Corp.

3.     National Quality Assurance, Inc., a Massachusetts Corp. (50% Owned)

4.     NTS Europe, Gmbh

5.     AETL Testing, Inc., a Canadian Corp. (dba NTS Calgary)

6.     Elliott Laboratories, LLC, a California limited liability company

Direct Subsidiaries of NTS (100% Owned unless otherwise noted below):

1.     Acton Environmental Testing Corporation, a Massachusetts Corp.

2.     Approved Engineering Testing Laboratories, Inc., a California Corp.

3.     ETCR Inc., A California Corp.

4.     Phase Seven Laboratories, a California Corp.

5.     United States Test Laboratory, L.L.C., a Kansas limited liability company

--------------------------------------------------------------------------------